                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
KEVIN OMAR HARPER,
                          Plaintiff,
      v.                                                   Case No. 20-cv-875-pp

MICHAEL GIESE, ANGELA WALLENHAUPT,
LT. GARCIA-MARTINEZ, LT. NICOLE GENZ,
CO FUDGE, CO WASHINGTON, CO JOHNSON,
CO JORDAN, CAPT. KARLA GABOR.
and BRENDA GREENWALD,
                        Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S FIRST MOTION TO PROCEED WITHOUT
 PREPAYING FILING FEE (DKT. NO. 2), GRANTING SECOND MOTION FOR
  LEAVE TO PROCEED WITHOUT PREPAYING FILING FEE (DKT. NO. 6),
 DENYING AS MOOT THIRD MOTION TO PROCEED WITHOUT PREPAYING
  FILING FEE (DKT. NO. 9), GRANTING PLAINTIFF’S MOTION TO WAIVE
INITIAL PARTIAL FILING FEE (DKT. NO. 10) AND SCREENING COMPLAINT


      Kevin Omar Harper, an inmate at the Green Bay Correctional Institution

who is representing himself, filed a complaint under 42 U.S.C. §1983, alleging

that the defendants violated his rights under federal and state law while he was

incarcerated at the Waukesha County Jail. This decision resolves the plaintiff’s

motions for leave to proceed without prepaying the filing fee, dkt. nos. 2, 6, 9,

resolves his motion to waive the initial partial filing fee, dkt. no. 10, and

screens his complaint, dkt. no. 1.

I.    Motions for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. Nos. 2, 6, 9)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

                                          1

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 1 of 19 Document 12
The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time

through deductions from his prisoner account. Id.

      On June 9, 2020, the plaintiff filed a motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2. The motion was dated March 6, 2020—

three months prior to the filing date. The clerk’s office wrote the plaintiff a

letter asking, in part, that the plaintiff submit a current motion. Dkt. No. 4. On

June 10, 2020, the court received from the plaintiff a second motion to proceed

without prepaying the filing fee. Dkt. No. 6. That same day the court ordered

the plaintiff to pay an initial partial filing fee of $1.42. Dkt. No. 7.

      Less than a week later, on June 16, 2020, the court received another

motion for leave to proceed without prepaying the filing fee. Dkt. No. 9. The

third motion was nearly identical to the second motion; the only difference was

that on the last page, the plaintiff asked the court to waive the initial partial

filing fee. Id. at 4. The plaintiff also filed a separate motion asking the court to

waive the initial partial filing fee. Dkt. No. 10. The plaintiff explained that he

“has no money on [sic] his regular account a measly $1.23 on [sic] his release

account.” Id. He explains that the DOC takes nearly all his income (which is

about $8.00 per month) to satisfy his debts. Id.; see Dkt. No. 10-2. The

plaintiff’s debts include more than $1,500 he owes to the court for federal filing

fees. Dkt. No. 10-2 (showing deductions for four federal filings fees; this


                                           2

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 2 of 19 Document 12
statement does not reflect the amount the plaintiff owes for Case No. 20-cv-493

(E.D. Wis.)).

      Under the PLRA, a court may not prohibit a plaintiff “from bringing a civil

action . . . for the reason that the prisoner has no assets and no means by

which to pay the initial partial filing fee.” 28 U.S.C. §1915(b)(4). A review of the

plaintiff’s trust account statements, dkt. nos. 5 and 10-2, confirms that he has

neither the assets nor the means to pay an initial partial filing fee. The court

will grant the plaintiff’s motion to waive the initial partial filing fee, dkt. no. 10,

and the plaintiff’s second motion for leave to proceed without prepaying the

filing fee, dkt. no. 6. The court will deny the first motion for leave to proceed

without prepaying the filing fee because it was dated three months before he

filed his complaint. Dkt. No. 2. The court will deny as moot the third motion for

leave to proceed without prepaying the filing fee because it is redundant to the

second motion. Dkt. No. 9. The plaintiff must pay the $350 filing fee over time

in the manner explained at the end of this order.

II.   Screening the Complaint

      A.        Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).


                                           3

      Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 3 of 19 Document 12
      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Federal Rule of Civil Procedure 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows a court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).




                                         4

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 4 of 19 Document 12
       B.     The Plaintiff’s Allegations

       The plaintiff’s complaint describes a series of incidents that occurred

from January through March 2018, while he was incarcerated at the

Waukesha County Jail. Dkt. No. 1. He alleges that on several occasions the

defendants opened his outgoing mail, confiscated letters and newsletters he

wrote about jail conditions/staff and retaliated and/or punished him without

due process. Id. The plaintiff explains that the letters and newsletters did not

discuss criminal activity, threaten staff or contain contraband; they were

allegedly “products of boredom and creativity fictional exaggerated detailed

writings criti[c]izing conditions and staff.” Id. at ¶34.

       The first incident allegedly occurred on January 19, 2018. Id. at ¶9. The

plaintiff asserts that he was writing letters in his cell when defendants Lt. Genz

and Lt. Garcia-Martinez approached his cell and asked him what he was

writing. Id. The plaintiff states that he told them he was writing letters to his

family and friends, his lawyer and the media. Id. The plaintiff asserts that he

also told Genz and Garcia-Martinez that in all of his outgoing mail, he was

including a handwritten newsletter he titled “Harper’s Newsletter,” which he

allegedly described to them as a fictional writing that did not contain any illegal

activity or threaten the security or safety of the jail. Id. at ¶10. The plaintiff

described the newsletter was a “comical editorial piece that he wr[o]te that

criticizes the staff and policy of [the jail].” Id.

       The plaintiff alleges that Genz and Garcia-Martinez told him that all

outgoing mail must be screened by jail staff, especially if the outgoing mail was


                                             5

      Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 5 of 19 Document 12
about jail conditions or staff. Id. at ¶11. They also allegedly told him that he

would be punished for outgoing mail that “criti[c]izes [the jail] or its staff.” Id.

The plaintiff says that he “then started being argumentative,” telling Genz and

Garcia-Martinez that this practice was illegal. Id. at ¶12. The plaintiff states

that Genz demanded that the plaintiff give her the newsletter. Id. The plaintiff

states that he complied with her order. Id.

       The plaintiff says that a short time later, Genz told him over his intercom

that she would falsify a conduct report against him unless he agreed not to

write and mail out any more newsletters. Id. at ¶13. The plaintiff says he

refused. Id. The plaintiff says that Genz then wrote a conduct report, falsely

stating that the plaintiff had covered his cell window. Id. at ¶14. The plaintiff

asserts that on January 24, 2018, defendant correctional officer Johnson held

a conduct hearing, found the plaintiff guilty and imposed ten days of cell

restriction. Id. at ¶15. The plaintiff says Johnson also told him that he was

being punished for the newsletter and he should be careful about what he said

about the jail. Id. Johnson allegedly told the plaintiff that inmates are not

entitled to First Amendment rights in jail and that he would be punished every

time he criticized the jail and staff. Id. The plaintiff asserts that he appealed the

decision and that defendants Captain Gabor and Deputy Jail Administrator

Wallenhaupt and Jail Administrator Giese allegedly denied his appeal. Id. at

¶16.

       The plaintiff says that on January 28, 2018 (a few days after the

hearing), he tried to mail a stamped and sealed envelope addressed to his


                                          6

       Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 6 of 19 Document 12
attorney containing a copy of “Harper’s Newsletter Week 2.” Id. at ¶17. He says

that Gabor intercepted the mail and asked the plaintiff why he was writing

about jail conditions. Id. at ¶18. Gabor allegedly told the plaintiff that he would

be punished every time and that his outgoing mail would be opened, read and

confiscated for criticizing jail staff and conditions. Id. The plaintiff asserts that

Gabor then wrote him a conduct report for “printing offensive material about

staff” and “disrespect.” Id.

      The plaintiff explains that Gabor gave him one day cell confinement as a

punishment for sending the newsletter to his attorney. Id. at ¶19. He says that

she also refused to return the other letter to him, which the plaintiff asserts

discussed his pending case. Id. Gabor allegedly said the other letter was

evidence. Id. The plaintiff says he appealed the decision to defendant Brenda

Greenwald, Giese and Wallenhaupt, but did not receive a response. Id.

      The plaintiff says that on February 4, 2018, he tried to mail a sealed,

stamped envelope addressed to the ACLU in Washington, D.C., containing a

letter criticizing jail conditions. Id. at ¶20. The plaintiff states the envelope also

contained “Harper’s Newsletter Week 3,” which the plaintiff allegedly asked the

ACLU to publish on its website. Id. He alleges that defendant Correctional

Officer Fudge intercepted and opened the envelope and told the plaintiff not to

write to the ACLU. Id. at ¶21. Fudge allegedly told the plaintiff that Greenwald,

Gabor, Giese and Wallenhaupt wanted all the plaintiff’s outgoing mail opened

and read for screening. Id. Fudge then allegedly wrote the plaintiff a conduct




                                          7

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 7 of 19 Document 12
report for printing offensive material about staff, “group rebellion” and failure

to show respect to staff. Id.

      About a week later, on February 10, 2018, defendant Correctional Officer

Washington held a hearing and found the plaintiff guilty “based on the text.”

Id. at ¶22. The plaintiff asserts that Washington revealed to him that Giese and

Wallenhaupt wanted the plaintiff punished for any written criticism. Id. The

plaintiff asserts that he received ten days of cell restriction which was approved

by Gabor. Id. Gabor and Wallenhaupt allegedly denied his appeal. Id. at ¶23.

      The plaintiff says that on February 15, 2018, he tried to mail a sealed

and stamped envelope addressed to his mother containing a letter and

“Harper’s Newsletter Weeks 4 and 5 dual edition.” Id. at ¶24. The plaintiff

asserts that Gabor intercepted the envelope and read the contents. Id. at ¶25.

Gabor reiterated to the plaintiff that he was “banned” from criticizing jail

conditions in his outgoing mail. Id. She allegedly wrote him a conduct report

for “offending jail staff” and “failing to show respect to staff.” Id. The plaintiff

asserts that Gabor gave him a one-day cell restriction as punishment, and that

she did so without any hearing or due process. Id.

      The plaintiff asserts that he tried to appeal and grieve the conduct report

and the alleged policy, rule or custom that allowed jail staff to open his

outgoing mail and punish him for criticizing jail staff and conditions without a

hearing. Id. at ¶26. According to the plaintiff, Giese, Wallenhaupt, Gabor and

Greenwald upheld the decisions. Id.




                                           8

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 8 of 19 Document 12
      The plaintiff asserts that on March 18, 2018 (about a month after he

tried to mail the last newsletter), he tried to mail “Harper’s Newsletter Final

edition.” Id. at ¶27. The plaintiff asserts that he placed the newsletter and a

letter in a sealed and stamped envelope addressed to attorney Jessica Klein

(the plaintiff does not say if Klein was representing him at that time). Id. the

plaintiff explains that the letter contained detailed information about his

upcoming probation revocation hearing. Id.

      The plaintiff asserts that Gabor intercepted the envelope and read the

contents. Id. at ¶28. She allegedly told him that she did not appreciate him

“exposing jail issues” in his letters. Id. The plaintiff asserts that Gabor told him

that inmates do not have a right to write negative comments about jail issues.

Id. She also allegedly told him that the reason staff was targeting his outgoing

mail was because he had written a revealing letter to state senator Lena Taylor,

which had exposed the “horrid jail conditions.” Id. According to the plaintiff,

Gabor said it was her duty, along with Greenwald, Wallenhaupt and Giese, to

punish the plaintiff for trying to give the jail and its staff bad publicity. Id.

Gabor allegedly wrote the plaintiff a conduct report for “printing offensive

materials.” Id.

      Less than a week later, on March 23, 2018, defendant Correctional

Officer Jordan allegedly held a disciplinary hearing on the conduct report and

found the plaintiff guilty “based on the text.” Id. at ¶29. The plaintiff asserts

that Jordan “admitted” to him that Gabor, Greenwald, Giese and Wallenhaupt

ordered her to find him guilty. Id. The plaintiff alleges that he was not allowed


                                           9

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 9 of 19 Document 12
to produce documents or witnesses at the hearing. Id. Jordan allegedly gave

the plaintiff ten days of cell restriction as a punishment for writing the

newsletter. Id. The plaintiff explains that he appealed the decision, that

Greenwald and Gabor denied the appeal and that Gabor and Wallenhaupt later

upheld the appeal. Id. at ¶30.

      The plaintiff asserts that on multiple occasions he submitted several

grievances, appeals and formal requests challenging staff’s practice of opening

outgoing mail and disciplining inmates because they criticize jail conditions. Id.

at ¶31. The plaintiff asserts that the grievances and appeals either were denied,

rerouted, not responded to or that jail staff (he does not say who) told him that

he could not grieve the issue. Id. at ¶32. The plaintiff states that he asked the

defendants to return to him the confiscated newsletters and letters or allow

him to mail them out, but the defendants refused his requests. Id. at ¶33.

      The plaintiff says he made all the staff aware that the letters did not

discuss criminal activity, contain threats or contain contraband, but he says

that the defendants “were intent on persecuting plaintiff even at the expense of

violating his rights.” Id. at ¶¶34-35. The plaintiff asserts that the defendants

indicated to him that staff was opening only his mail and that he was the only

inmate being punished for criticizing jail conditions by having his mail blocked.

Id. at ¶36.

      For relief, the plaintiff seeks $15,000 in compensatory damages, $10,000

in punitive damages and $5,000 in nominal damages from each defendant. Id.




                                        10

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 10 of 19 Document 12
at ¶¶46-48. He also asks the court to overturn the guilty findings and

punishments he received. Id. at ¶45.

      C.     Analysis

      The plaintiff asserts multiple legal theories, several of which are clearly

meritless. First, the plaintiff’s request for injunctive relief asks the court to

“overturn” the guilty findings and punishments he received. Because the court

cannot turn back time, it cannot reverse the punishments the plaintiff

received—the only remedy available to compensate him for any unwarranted

punishment is money damages.

      Next, the plaintiff says that the defendants’ actions violated his rights

under Article 01, Sections 01, 03, 04 and 11 of the Wisconsin Constitution. Id.

at ¶¶39-43. The state constitution does not authorize suits for money damages

except in a limited exception that does apply in this case. Goodvine v.

Swiekatowski, 594 F. Supp. 2d 1049 1054 (W.D. Wis. 2009) (citing W.H. Pugh

Coal Co. v. State, 157 Wis.2d 620, 634-35 (1990)).

      The plaintiff alleges that the defendants violated his rights under the

Eighth Amendment of the U.S. Constitution. Dkt. No. 1 at ¶¶39-43. The

plaintiff explains that he was a pretrial detainee when he was housed at the

jail. Dkt. No. 1 at ¶3. That means his right to be free from conditions that

constitute punishment arise under the Fourteenth Amendment, not the Eighth

Amendment; the Eight Amendment applies only to convicted prisoners. See

Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015).




                                          11

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 11 of 19 Document 12
      The plaintiff asserts that some of the defendants’ actions violated his

rights under the Fourth Amendment to the U.S. Constitution. Dkt. No. 1 at

¶¶39-40, 43. The Fourth Amendment does protect against warrantless

searches and seizures, but “[a] prisoner has no right to privacy with respect to

his property[.]” Covington v. Steinert, No. 13-cv-379-wmc, 2014 WL 713102, at

*2 (W.D. Wis. Feb. 25, 2014) (citing Hudson v. Palmer, 465 U.S. 517, 530

(1984)).

      The plaintiff alleges that he did not receive hearings or was not allowed to

present witnesses or documents prior to being punished with cell confinement,

and he mentions the Fourteenth Amendment to the U.S. Constitution. Dkt. No.

1 at ¶¶41-42. To “properly plead a due process claim under § 1983, [a plaintiff]

must sufficiently allege (1) that [he] had a cognizable liberty interest under the

Fourteenth Amendment; (2) that [he] was deprived of that liberty interest; (3)

and that the deprivation was without due process.” Mann v. Vogel, 707 F.3d

872, 877 (7th Cir. 2013). “Disciplinary measures that do not substantially

worsen the conditions of confinement of a lawfully confined person are not

actionable under the due process clause[.]” Miller v. Dobier, 634 F.3d 412, 414-

15 (7th Cir. 2011).

      The plaintiff’s allegation that he was punished with a total of just over

thirty days of cell confinement does not amount to a deprivation of a

constitutional liberty. See, e.g., Marion v. Columbia Corr. Inst., 559 F.3d 693,

697 (7th Cir. 2009) (observing that the U.S. Supreme Court has held that “a

prisoner’s sentence of thirty days of segregated confinement ‘did not present


                                        12

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 12 of 19 Document 12
the type of atypical, significant deprivation in which a State might conceivably

create a liberty interest’” (quoting Sandin v. Connor, 515 U.S. 472, 486

(1995))).

      The plaintiff claims that the defendants told him that staff was opening

only his mail and that staff was punishing only him for criticizing jail

conditions, and the plaintiff mentions the “Equal Protection Act.” Dkt. No. 1 at

¶39. It appears from this assertion that the plaintiff wants to state a class-of-

one equal protection claim under the Fourteenth Amendment to the U.S.

Constitution. “To state a class-of-one equal protection claim, an individual

must allege that he was ‘intentionally treated different from others similarly

situated and there is not rational basis for the difference in treatment.’”

Swanson v. City of Chetek, 719 F.3d 780, 783 (7th Cir. 2013).

      Under Fed. R. Civ. P. 8(a)(2), a plaintiff’s complaint must contain enough

facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). A complaint that offers merely a “formulaic

recitation of the elements of a cause of action will not do.” Ashcroft, 556 U.S.

at 678 (quoting Twombly, 550 U.S. at 555).

      The complaint does not state a class-of-one claim because it does not

contain enough factual content to allow the court to draw a reasonable


                                          13

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 13 of 19 Document 12
inference that the defendants did what he says they did. The plaintiff’s vague

allegations that all the defendants told him that he was the only one whose

mail was being opened and that he was the only one who was being punished

for criticizing jail conditions is not plausible without supporting facts such as

who specifically made those statements and when they made those statements.

Nor does he identify inmates who were similarly situated to him but who were

allowed to mail letters and other documents criticizing the jail or its staff.

      The plaintiff alleges “failure to train, negligence, and breach of duty”

against Giese, Wallenhaupt, Gabor and Green (all of whom appear to be

supervisors). Dkt. No. 1 at ¶43. The plaintiff alleges that the defendant

supervisors specifically ordered that the plaintiff’s outgoing mail be opened and

screened. That is not a “failure to train” claim—it is the opposite. The plaintiff’s

alleged injuries were caused by the supervisors’ subordinates following the

training and specific directions the defendant supervisors ordered.

      The plaintiff has not stated a claim for intentional infliction of emotional

distress under Wisconsin law based on his allegations that defendants read his

mail and punished him with cell restrictions for complaining about jail

conditions. To prevail on such a claim, the plaintiff would have to show that

the defendants’ “conduct was so extreme and outrageous that an average

member of the community would find [their] behavior a complete denial of [the

plaintiff’s] dignity as a person.” Howard v. Koeller, 756 F. App’x 601, 606 (7th

Cir. 2018). Even if the plaintiff proves every allegation in his complaint, no

reasonable jury could conclude that jail staff reading a prisoner’s mail (which


                                         14

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 14 of 19 Document 12
they are permitted to do under the Fourth Amendment) or confining a prisoner

to his cell for a handful of days at a time denies a prisoner of his “dignity as a

person.”

      The court will allow the plaintiff to proceed on a First Amendment claim

based on his allegations that each defendant acted (either by censoring his

outgoing mail and/or by punishing him for the contents of his outgoing mail) to

prevent the plaintiff from complaining about jail staff and conditions.

“[C]ensorship of an inmate’s outgoing mail still is scrutinized under the

standard espoused in [Procunier v.] Martinez, 416 U.S. [396] at 413 [(1974)].”

Koutnik v. Brown, 456 F.3d 777, 784 (7th Cir. 2006). Under that standard,

“the regulation or practice in question must further an important or

substantial governmental interest unrelated to the suppression of expression”

and “the challenged action ‘must be no greater than is necessary or essential to

the protection’ of that interest.” Id. Development of the record will determine

whether there was a legitimate governmental interest at stake and whether

prohibiting the plaintiff from writing negatively about jail staff and conditions

“was no greater an infringement upon [his] first amendment liberties than [was]

necessary to protect the state’s interest.” Id. at 784-85. For now, the plaintiff

has alleged sufficient facts to state a First Amendment claim against the

defendants.

      The plaintiff also has stated a claim against Gabor and Fudge that they

intercepted and confiscated outgoing legal mail that contained information

about his pending criminal cases. As the Seventh Circuit explained in


                                        15

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 15 of 19 Document 12
Guajardo-Palma v. Martinson, “[a] practice of prison officials reading mail

between a prisoner and his lawyer in a criminal case would raise serious issues

under the Sixth Amendment (and its application, by interpretation of the

Fourteenth Amendment, to state criminal defendants), which guarantees a

right to counsel in criminal cases.” 622 F.3d 801, 803 (2010). The plaintiff may

also proceed against Greenwald, Wallenhaupt, Gabor and Giese under this

theory based on his allegations that they ordered staff to open and screen all

his outgoing legal mail.

        The plaintiff has stated a First Amendment retaliation claim against Genz

based on his allegations that she fabricated a conduct report because he

refused to stop complaining about jail conditions. And he has stated a

retaliation claim against Greenwald, Wallenhaupt, Gabor and Giese based on

his allegations that they ordered all the plaintiff’s outgoing mail to be opened

and screened because he complained to a state senator about the jail’s

conditions. See Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (citations

omitted) (To state a First Amendment retaliation claim, a plaintiff must allege

that “(1) he engaged in activity protected by the First Amendment; (2) he

suffered a deprivation that would likely deter First Amendment activity in the

future; and (3) the First Amendment activity was ‘at least a motivating factor’ in

the [d]efendants’ decision to take the retaliatory action.”).

III.    Conclusion

        The court GRANTS the plaintiff’s motion to waive the initial partial filing

fee. Dkt. No. 10.


                                         16

       Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 16 of 19 Document 12
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 6.

      The court DENIES the plaintiff’s first motion to proceed without

prepaying the filing fee because it did not relate to the six-month period prior to

the date on which he filed his complaint. Dkt. No. 2.

      The court DENIES as moot the plaintiff’s third motion to proceed without

prepaying the filing fee. Dkt. No. 9.

      The court ORDERS the U.S. Marshals Service to serve a copy of the

complaint and this order on defendants Michael Giese, Angela Wallenhaupt, Lt.

Garcia-Martinez, Lt. Nicole Genz, CO Fudge, CO Washington, CO Johnson, CO

Jordan, Capt. Karla Gabor and Brenda Greenwald under Federal Rule of Civil

Procedure 4. Congress requires the U.S. Marshals Service to charge for making

or attempting such service. 28 U.S.C. §1921(a). Although Congress requires the

court to order service by the U.S. Marshals Service, it has not made any

provision for either the court or the U.S. Marshals Service to waive these fees.

The current fee for waiver-of-service packages is $8.00 per item mailed. The full

fee schedule is provided at 28 C.F.R. §§0.114(a)(2), (a)(3). The U.S. Marshals

Service will give the plaintiff information on how to remit payment. The court is

not involved in collection of the fee.

      The court ORDERS the defendants to file a responsive pleading to the

complaint.

      The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $350 filing fee by collecting


                                         17

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 17 of 19 Document 12
monthly payments from the plaintiff’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to the plaintiff’s trust account

and forwarding payments to the clerk of court each time the amount in the

account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The agency

shall clearly identify the payments by the case name and number. If the

plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court will issue a separate order REFERRING this case to Magistrate

Judge William E. Duffin for pretrial proceedings.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202
                                          18

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 18 of 19 Document 12
DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from

custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing this case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin, this 1st day of December, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         19

     Case 2:20-cv-00875-PP-WED Filed 12/01/20 Page 19 of 19 Document 12
